Order, Supreme Court, New York County (Ostrau, J.), entered January 15, 1981, denying plaintiff’s motion for summary judgment, is affirmed, without costs. The failure by plaintiff to bill the tenant for over four years for the taxes now claimed to have been periodically due during this period, and the acceptance of rent which did not include such taxes, raise sufficient questions so that we think it is safer not to grant final judgment on the present affidavits alone and the matter should be explored at a trial. With respect to the rights of the parties as to the one- and one-half month holdover, questions of credibility are presented as to whether there was an oral agreement covering such holdover. Concur — Ross, J. P., Lupiano, Silverman and Bloom, JJ.